George Rose Smith, J. This action for a sales commission resulted in an $1,125 judgment for the plaintiff. The defendant’s only contention on appeal is that he, a resident of the Northern District of Sharp County, cannot be sued in the Southern District upon a transitory cause of action. Act 39 of 1893 created two judicial districts in the county, authorized two terms of court annually in each district, and provided that a resident of one district could not be sued in the other. Act 223 of 1929 reduced the terms of circuit court to two a year, one in each district. Act 110 of 1933 fixed new dates for the terms of court, six months apart, and added: “The jurisdiction of the Court sitting at either of said County seats shall be coextensive with the entire County.” We agree with the trial judge’s interpretation of the statutes. It has long been the practice of the legislature to provide at least two terms of circuit court a year in each county. Yet from 1929 to 1933 the citizens of Sharp County had access to only one regular session of court annually, as the 1893 Act treated the two districts as separate counties in the matter of venue. It was clearly the intention of the 1933 General Assembly to remedy the matter by permitting all residents of the county to be sued in either district. Unless the statute had that effect we do not perceive that the quoted sentence accomplished anything at all. Affirmed.